                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS                            20f9N0V26 AMII:29
                                  AUSTIN DIVISION

BRANDON DANIEL,                                 §
                                                §
                      PETITIONER,               §
                                                §
V.                                              §           CIVIL NO. A-17-CV-1069-LY
                                                §
LORIE DAVIS, DIRECTOR,                                      *   DEATH PENALTY CASE         *
                                                §
TEXAS DEPARTMENT OF CRIMINAL                    §
JUSTICE, CORRECTIONAL                           §
INSTITUTIONS DIVISION,                          §
                                                §
                      RESPONDENT.               §

                                             ORDER

       Before the court is Respondent Lone Davis's Unopposed Motion for Extension of the

Page Limit (Doc. #39). The court originally imposed a page limit of 170 pages in these habeas

corpus proceedings after extending the original page limit by 20 pages at the request of the

parties (Doc. #8). Respondent now seeks permission to exceed this page limitation by another

55 pages, and has filed an Answer to Petitioner's Amended Petition for Writ     of Habeas Corpus

(Doc. # 40) totaling 225 pages in length. Petitioner does not oppose this request.

       Given the complexity of the issues raised in Petitioner's 220-page Amended Petition, the

court considers Respondent's request reasonable.

       It is therefore ORDERED that the Unopposed Motion for Extension of the Page Limit

(Doc. #39) filed by Respondent is GRANTED.

       SIGNED this the             day of November, 2019.




                                             UNI ED STATE DISTRICT JUDGE
